UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6049



THOMAS E. BOWMAN,

                                              Plaintiff - Appellant,

          versus


OFFICER WALKER; PHUMPHRIES; MR. ROOP; MRS.
CHEVRELL; CLARKE FREDERICK WINCHESTER REGIONAL
JAIL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-506-R)


Submitted:   February 8, 2000           Decided:     February 24, 2000


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Bowman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas E. Bowman appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Bowman v. Walker, No. CA-98-506-R (W.D. Va. Sept. 22 & Nov. 5,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2